UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-07507 DWS Investments VIT Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2012 ITEM 1. REPORT TO STOCKHOLDERS JUNE 30, 2012 SEMIANNUAL REPORT DWS INVESTMENTS VIT FUNDS DWS Equity 500 Index VIP Contents 3 Performance Summary 4 Portfolio Summary 6 Portfolio Management 7 Investment Portfolio 19 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 23 Financial Highlights 25 Notes to Financial Statements 30 Information About Your Fund's Expenses 31 Proxy Voting 32 Summary of Management Fee Evaluation by Independent Fee Consultant This report must be preceded or accompanied by a prospectus. To obtain an additional prospectus or summary prospectus, if available, call (800) 728-3337 or your financial representative. We advise you to consider the Fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the Fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Various factors, including costs, cash flows and security selection, may cause the Fund's performance to differ from that of the index. The Fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary June 30, 2012 (Unaudited) Fund performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when redeemed, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please contact your participating insurance company for the Fund's most recent month-end performance. Performance figures for Classes A, B and B2 differ because each class maintains a distinct expense structure. Performance doesn't reflect charges and fees ("contract charges") associated with the separate account that invests in the Fund or any variable life insurance policy or variable annuity contract for which the Fund is an investment option. These charges and fees will reduce returns. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2012 are 0.33%, 0.58% and 0.73% for Class A, Class B and Class B2 shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Growth of an Assumed $10,000 Investment The Standard & Poor's 500® (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Yearly periods ended June 30 Comparative Results (as of June 30, 2012) DWS Equity 500 Index VIP 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A Growth of $10,000 $ Average annual total return % % % -0.02 % % S&P 500 Index Growth of $10,000 $ Average annual total return % DWS Equity 500 Index VIP 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class B Growth of $10,000 $ Average annual total return % % % -0.27 % % S&P 500 Index Growth of $10,000 $ Average annual total return % DWS Equity 500 Index VIP 6-Month‡ 1-Year 3-Year 5-Year Life of Class* Class B2 Growth of $10,000 $ Average annual total return % % % -0.40 % % S&P 500 Index Growth of $10,000 $ Average annual total return % The growth of $10,000 is cumulative. ‡ Total returns shown for periods less than one year are not annualized. * The Fund commenced offering Class B2 shares on September 16, 2005. The performance shown for the index is for the time period of September 30, 2005 through June 30, 2012, which is based on the performance period of the life of the class. Portfolio Summary (Unaudited) Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 6/30/12 12/31/11 Common Stocks 99
